Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
No claims are amended. Currently claims 1-20 are pending in this Application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inami (4487018).
Regarding claim 1, Inami, Fig.1, discloses a pressure regulator valve (regulating pressure to 21b), said pressure regulator valve comprising separate first and second valve components 22,36 said first valve component 22 having a protuberance (right end side of 22) defining a fulcrum (right end surface) extending from one end thereof in a direction towards an adjacent end of said second valve component 36, said first and second valve components being arranged such that the fulcrum of said first valve component directly contacts the adjacent (left) end of said second valve component as said first and second valve components reciprocally move in a valve bore (bore in 21,34,35).
The recitation “pressure regulator valve for an automotive transmission” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Inami is readable as a “pressure regulator valve for an automotive transmission”.
As to claim 2, first valve component 22 defines a vent opening 22d (venting from portion between 22b and 22c to 21b when valve spool moves rightwards).
As to claim 3, vent opening 22d is defined in a land (surface of side of 22b) of said at least one valve component 22.
As to claim 5, first valve component is greater in length than said second valve component.
As to claim 7, Inami, Fig.1, discloses a hydraulic circuit (col 3 line 17-20), said hydraulic circuit having a pressure regulator valve (regulating pressure to 21b), said pressure regulator valve comprising separate first and second valve components 22,36 
The recitation “hydraulic circuit for an automotive transmission” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Inami is readable as a “hydraulic circuit for an automotive transmission”.
As to claim 8, first valve component 22 defines a vent opening 22d (venting from portion between 22b and 22c to 21b when valve spool moves rightwards).
As to claim 9, vent opening 22d is defined in a land (surface of side of 22b) of said at least one valve component 22.
As to claim 11, first valve component is greater in length than said second valve component.
Claim(s) 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior art (Fig 1a, 4a, 6a, hereinafter AAPA) in view of Inami (4487018).
As to claim 13, AAPA, (Fig 1a, 4a, 6a,) discloses an automotive transmissions having pressure regulator valves each formed from a single valve component 1,7,13. 
AAPA fails to disclose replacing the single spool with two components. Inami, Fig.1, discloses a pressure regulator valve (regulating pressure to 21b), said pressure regulator valve comprising separate first and second valve components 22,36 said first valve component 22 having a protuberance (right end side of 22) defining a fulcrum (right end surface) extending from one end thereof in a direction towards an adjacent end of said second valve component 36, said first and second valve components being arranged such that the fulcrum of said first valve component directly contacts the adjacent (left) end of said second valve component as said first and second valve components reciprocally move in a valve bore (bore in 21,34,35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by AAPA with valve spool formed as separate first and second valve components, first valve component having a protuberance defining a fulcrum and arranging said the valve 
As to claims 16,17, AAPA as modified fails to disclose length of first component equal to or greater than second portion. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the length of electromagnetic portion (and therefore the first valve portion). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed length range first valve portion, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
As to claims 18-20, AAPA discloses the transmission as FORD 5R110W (Fig 1a), FORD 6F35 (Fig 4a),  or FORD 6R60-6R80 (Fig 6a), 
Allowable Subject Matter
Claims 4, 6, 10, 12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to rejection over Suzuki (5259414) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inami, which shows two valve components with a protuberance in-between. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753